Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Respondent found petitioner guilty of violating the prison disciplinary rule which prohibits inmates from damaging State property after he returned a jailhouse lawyer’s manual to the facility law library with a chapter missing. We confirm respondent’s determination. To the extent that petitioner raises an issue of substantial evidence, we find that the determination of guilt is sufficiently supported by proof that the chapter was intact immediately before the book was loaned to petitioner but was missing when he returned it to the law library (see, Matter of Navarro v Selsky, 249 AD2d 654). We further find that petitioner’s claims of inadequate assistance are meritless. The assistant interviewed those witnesses that petitioner wished to have testify and made a meaningful attempt to furnish him with all of the documents and information that he requested (see, Matter of Eckert v Selsky, 247 AD2d 728). Petitioner’s remaining contentions are unpreserved for our review and, in any event, lack merit.
Mikoll, J. P., White, Yesawich Jr., Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.